DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 12/22/2021. Claim 9 was cancelled.  Claims 1-8 and 10 are now pending in the application. 
2.	The previous 35 USC 101 and 112 rejections of claim 9 and the Double Patenting rejections are withdrawn in light of Applicant’s amendment and remarks.  

	
Claim Analysis
3.	Summary of Claim 1:
A household product comprising a fragrance composition, in which the fragrance composition comprises 

from about 0.2 to less than 10% by weight of isopulegol, based on the total weight of the fragrance composition,

wherein the household product is selected from the group consisting of an air freshener dispenser device, a kitchen surface cleaner, a bathroom surface cleaner, a floor cleaner, a carpet cleaner, a toilet rim block, and a toilet cistern block.

 
Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 4-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (US PG Pub 2008/0112901 as listed on the IDS dated 4/5/2021).
The disclosure of Ishida et al. is adequately set forth on pages 3-4 of the Office Action dated 10/8/2021 and is incorporated herein by reference.
	Regarding claims 1 and 2, Ishida et al. teach a cool feeling composition, comprising isopulegol (Claim 14), wherein the cool feeling composition is a fragrance composition (Abstract), wherein the fragrant material for use in the invention are not limited in kind and include those usually employed in various products, such as preparations for external application, e.g., cleansers for human body, clothes, and hard surfaces [0042], wherein the cleansers for hard surfaces reads on the kitchen surface cleaner, floor cleaner and carpet cleaner as required by the instant claim,  thereby reading on the household product as required by the instant claim, wherein the isopulegol is present in the composition in an amount of from 0.001 to 20% by weight (claim 14) and wherein in a preferred embodiment the amount of isopulegol is 2 wt% (Table 1) thereby reading on the claimed range of from about 0.2 to less than 10% by weight as required by the instant claim 1 and the claimed range of from about 0.2 to about 5% by weight as required by instant claim 2.
	Regarding claim 4, Ishida et al. teach the composition further comprises menthol (claim 14), cineole, camphor, methone, menthyl lactate, among others [0004], [0014] and further teaches the cooling ingredients in an amount of from 0.001 to 20% by weight (claim 14) thereby reading on the claimed range. 
Regarding claim 5, Ishida et al. teach a deodorant spray (Example 18) comprising the composition thereby reading on the air freshener dispenser device as required by the instant claim. 

	Regarding claim 10, Ishida et al. teach a method for delivering the cooling composition which includes spraying the composition (Example 18) thereby reading on dispersing isopulegol in the air as required by the instant claim. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US PG Pub 2008/0112901 as listed on the IDS dated 4/5/2021) in view of Yamamoto (US Patent 5,773,410 as listed on the IDS dated 4/5/2021).
The disclosure of Ishida et al. is adequately set forth on page 5 of the Office Action dated 10/8/2021 and is incorporated herein by reference.

	Regarding claim 3, Ishida et al. teach the product of claim 1 as set forth above and incorporated herein by reference.
	Ishida et al. do not teach the isopulegol is (-)-isopulegol.
.

9.	Claims 1 – 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Patent 5,773,410 as listed on the IDS dated 4/5/2021) in view of Ishida et al. (US PG Pub 2008/0112901 as listed on the IDS dated 4/5/2021).	
Regarding claims 1, 3, 5-8 and 10, Yamamoto teaches a (-)-n-isopulegol composition wherein in a preferred embodiment the isopulegol is in an amount of 10 wt% (100/1000 x 100 = 10 wt%; Example 4, Table 2), and wherein the preferred embodiment is a cologne. 
Yamamoto does not particularly teach the household products required by the instant claim. 
Ishida et al. teach a cool feeling composition, comprising isopulegol (Claim 14), wherein the cool feeling composition is a fragrance composition (Abstract), wherein the fragrant material for use in the invention are not limited in kind and include those usually employed in various products, such as preparations for external application, e.g., cleansers for human body, clothes, and hard surfaces [0042], wherein the cleansers for hard surfaces reads on the kitchen surface cleaner, floor cleaner and carpet cleaner as required by the instant claim,  thereby reading on the household product as required by the instant claim. Regarding claim 10, Ishida et al. teach a use and a method for delivering the cooling composition which includes spraying the composition (Example 18) thereby reading on dispersing isopulegol in the air as required by the instant claim. Ishida et al. offer the motivation of using the isopulegol in the household products due to its ability to enhance fragrance properties and to impart a 
	Regarding claim 2, Yamamoto teaches teach the product of claim 1 as set forth above and incorporated herein by reference. Yamamoto teaches the isopulegol is present in an amount of from 3 to 20% by weight (claim 2).
Yamamoto and the claims differ in that Yamamoto does not teach the exact same amount for the isopulegol as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount taught by Yamamoto (3 to 20% by weight) overlaps the instantly claimed range (about 0.2 to about 5% by weight) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
	Regarding claim 4, Yamamoto teaches the product according to claim 1 as set forth above and incorporated herein by reference.
	Yamamoto does not teach the fragrance composition further comprising to the other ingredients as required by the instant claim.
	Ishida et al. teach a cool feeling composition, comprising isopulegol (Claim 14), wherein the cool feeling composition is a fragrance composition (Abstract), wherein the cool feeling composition is a food, drink, cosmetic, toiletry product or bath agent (claim 14), wherein  the composition further comprises menthol (claim 14), cineole, camphor, methone, menthyl lactate, among others [0004], [0014] and further teaches the cooling ingredients in an amount of from 0.001 to 20% by weight (claim .
	

Response to Arguments
10.	 Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Ishida et al., Applicant states that “Ishida does not teach or suggest a household product” and further states “Ishida teaches personal care products and therefore do not anticipate household products.” In response, attention is drawn to the disclosure of Ishida et al., wherein Ishida et al. teach “the fragrant material for use in the invention are not limited in kind and include those usually employed in various products, such as preparations for external application, e.g., cleansers for human body, clothes, and hard surfaces” [0042], wherein the cleansers for hard surfaces reads on the kitchen surface cleaner, floor cleaner and carpet cleaner as required by the instant claim,  thereby reading on the household product as required by the instant claim. For these reasons, Applicant's arguments are not persuasive. 

Applicant’s arguments, see p. 4, filed 12/22/2021, with respect to the 102 rejections over Yamamoto have been fully considered and are persuasive.  Therefore, the 102 rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 103 over Yamamoto in view of Ishida.



Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763